Citation Nr: 0508740	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  98-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
September 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision in which the 
Huntington, West Virginia RO denied the veteran's claim of 
entitlement to a TDIU.  He subsequently perfected an appeal 
regarding that issue.

In a May 2000 decision, the Board denied the veteran's claim 
of entitlement to a TDIU.  The Board also denied increased 
evaluations for service-connected dysthymia and alopecia 
areata.  

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the veteran's attorney 
and the VA Office of the General Counsel filed a joint motion 
to vacate that portion of the Board's decision that denied an 
increased rating for dysthymia and a TDIU, and to remand 
those issues for readjudication.  The parties moved for the 
Court to dismiss that portion of the veteran's appeal dealing 
with the issue of entitlement to an increased rating for 
alopecia areata.

In a July 2000 Order, the Court granted the joint motion, 
vacated that portion of the Board's May 2000 decision that 
denied an increased rating for dysthymia and a TDIU, and 
remanded those issues to the Board for readjudication.  

In a March 2002 decision, the Board again denied the 
veteran's claims of entitlement to an increased rating for 
dysthymia and entitlement to a TDIU.  The veteran 
subsequently appealed that decision to the Court.  

While this case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate that portion of the Board's decision 
that denied entitlement to a TDIU, and to remand that issue 
for readjudication.  The parties noted that the veteran was 
not contesting the portion of the Board's decision denying an 
increased rating for dysthymia.

In an October 2002 Order, the Court granted the joint motion, 
vacated that portion of the Board's March 2002 decision that 
denied entitlement to a TDIU, and remanded that issue to the 
Board for readjudication.  The appeal as to the claim for an 
increased rating for dysthymia was dismissed.

Thereafter, in July 2003, the Board remanded this case to the 
RO for additional evidentiary development.  As will be 
discussed in greater detail below, the requested development 
was completed, and, in December 2004, the RO issued a 
Supplemental Statement of the Case (SSOC) in which it 
continued to deny entitlement to a TDIU.  The claims folder 
was subsequently returned to the Board for further appellate 
review.

As noted above, the portions of the veteran's appeal as to 
his claims for increased ratings for dysthymia and alopecia 
areata were dismissed by the Court in its July 2000 and 
October 2002 Orders.  Thus, these issues are no longer on 
appeal before the Board.

The Board notes, however, that in February 2004, the veteran 
filed a new claim of entitlement to an increased rating for 
dysthymia at the RO.  This claim was denied in a December 
2004 rating decision, and the veteran subsequently submitted 
a timely Notice of Disagreement.  In February 2005, the RO 
responded by issuing a Statement of the Case (SOC).  To date, 
the veteran has not perfected his appeal by submitting a 
timely VA Form 9 or its equivalent.  Thus, this issue is not 
presently before the Board on appeal.

This case was certified to the Board by the New York, New 
York RO.

FINDING OF FACT

The preponderance of the credible and probative evidence 
establishes that the veteran's service-connected disabilities 
do not alone prevent him from securing and following 
substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, an 
evidence development letter dated in April 2004 in which the 
RO advised the appellant of what the evidence must show to 
establish entitlement to a total disability rating.  
Specifically, the RO indicated that the evidence must show 
that he is unable to secure or follow substantially gainful 
employment solely due to service-connected disabilities.  The 
RO noted that useful evidence includes records showing 
medical treatment for his service-connected disabilities.

In this letter, the RO also advised the appellant of his and 
VA's responsibilities under VCAA, to include what evidence he 
should provide and what evidence should be provided by VA.  
The appellant was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

Although this letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO initially 
adjudicated his claim in the November 1998 rating decision.  

Furthermore, the notice letter provided to the appellant was 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issue on appeal would not 
be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the RO has obtained VA treatment records, and 
the veteran has not identified any other health care 
providers who have treated him for his service-connected 
disabilities.

Furthermore, the Board notes that this case was remanded in 
July 2003 in part so that the RO could arrange for the 
veteran to undergo a VA examination and obtain an opinion as 
to whether his service-connected disabilities rendered him 
unable to obtain or maintain employment.  

The record reflects that the RO complied with the Board's 
instructions by arranging for the veteran to undergo an 
examination and obtaining the necessary opinion.

Consequently, the Board finds that VA has complied with the 
duty to assist requirements of the VCAA by arranging for the 
veteran to undergo a medical examination to and by obtaining 
all relevant records that have been identified by the 
veteran.

In summary, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103, 5103A.  

II.  Analysis

The veteran is seeking entitlement to a TDIU.  He essentially 
asserts that he is unable to work as a result of his service-
connected dysthymia.

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2004).

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

The veteran reports having an 11th grade education and work 
experience as a sand blaster/painter.  He reports not working 
since 1989.  The veteran contends that he is unemployable due 
to impairment caused by his service-connected dysthymia.

The veteran's service-connected dysthymia is evaluated as 30 
percent disabling.  Service connection has also been 
established for alopecia areata, which has been assigned a 
noncompensable evaluation.  Thus, he has a combined total 
rating of 30 percent for his service-connected disabilities.  
38 C.F.R. § 4.25 (2004).  

As discussed in detail above, the issues of the whether 
increased schedular ratings are warranted for the veteran's 
service-connected disabilities were previously before the 
Board on appeal.  However, these claims were abandoned by the 
veteran, and were specifically dismissed by the Court in its 
July 2000 and October 2002 Orders.  Thus, these matters are 
not now on appeal.

The veteran's combined 30 percent disability rating for his 
service-connected disabilities does not meet the minimum 
percentage criteria for TDIU set out in 38 C.F.R. § 4.16(a).  
Nevertheless, as noted in the law and regulations section 
above, even if the veteran's disability fails to meet the 
statutory requirements, this case may be referred for the 
assignment of a total rating on an extraschedular basis if it 
is found that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the competent and probative evidence is against the 
assignment of a TDIU on an extraschedular basis.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the report of a VA mental 
disorders examination conducted in April 2004.  In the 
report, the examiner determined that the veteran was likely 
unemployable, but that it was not due to his service-
connected dysthymia.  The examiner explained that he was in 
fact unemployable due to his physical diagnosis of arthritis.  
The examiner further noted that the veteran's other medical 
problems would simply add to the physical impediment, but 
that his dysthymia was not a major obstacle in his 
unemployability.

In her report, the examiner assigned a Global Assessment of 
Functioning (GAF) score of 60, which is indicative of only 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

With respect to the veteran's mental status examination, the 
examiner noted that he had no impairment in thought process 
or communication.  There was no loosening of association and 
no thought disorder.  It was further noted that there was no 
evidence of hallucinations or delusions, and no inappropriate 
behavior demonstrated during the interview.  There was no 
evidence of suicidal or homicidal ideation.  The examiner 
observed a couple of preservations that could be interpreted 
as stuttering, but they were found to be infrequent, and it 
was concluded that the veteran was generally able to express 
himself without difficulty.

During the examination, the veteran described his problem as 
more like depression than anxiety, and he did not report any 
panic attacks or severe anxiety symptoms.  It was noted that 
he described being in a depressed mood, and that he 
experienced many days where he had no motivation to do 
anything.  He also described sleep impairment for many years, 
explaining that he never slept more than four hours per 
night.  He also reported that he frequently awoke every hour 
or two, but did not know why.  The examiner indicated that 
that the veteran did not report any other psychiatric 
symptomatology that would interfere with his activities.  It 
was also noted that he had stopped drinking and had been 
substance free for three years.

Based on these findings, the examiner specifically concluded 
that the veteran's dysthymia did not render him unemployable.  
Although the examiner did find that the veteran was unable to 
work, the examiner explained that this was due to his 
nonservice-connected arthritis. 

The Board believes that the findings of the April 2004 VA 
examiner are consistent with findings reported during 
previous VA examinations in March 1998 and September 2001.  
For example, in the report of a VA mental disorders 
examination dated in March 1998, it was noted that he had 
reported experiencing a depressed mood and poor sleep, but no 
evidence of a thought disorder was found.  It was also noted 
that the veteran did not like being around people, but the 
examiner found that his speech production was relevant and 
coherent.  It was also noted that he had experienced some 
suicidal ideation in the past, but not presently.

Similarly, in the report of a VA mental disorders examination 
conducted in September 2001, it was noted that the veteran 
experienced chronic depressive symptoms such as decreased 
energy, social withdrawal, and insomnia.  However, it was 
also found that there was no evidence of impairment of 
thought process or communication, and that he was oriented to 
person, place, and time.  The examiner also found no memory 
loss, and no obsessive or ritualistic behavior.  The veteran 
did describe a history of panic attacks, but no psychotic 
symptoms were found.  It was again noted that there had been 
suicidal ideation in the past, but none presently.  

The September 2001 VA examiner assigned a GAF score of 51, 
which is indicative of moderate symptoms or moderate social 
or occupational impairment.  The examiner noted that the 
veteran was unemployable, but also noted that this was due to 
physical disabilities.

The Board also believes the findings of the April 2004 VA 
examiner to be consistent with those reports during earlier 
VA examinations conducted in August 1996 and May 1997.  In 
this regard, the report of his August 1996 VA examination 
shows that he complained of depression, social withdrawal, 
and sleep problems, but reported that he had no history of 
psychiatric treatment.  Some impairment in concentration was 
noted.  

During his VA examination in May 1997, the veteran reported 
being depressed and bitter, and he described some sleep 
problems and social withdrawal.  It was noted that the 
veteran had a history of a drinking problem, and that he did 
reported hallucinating when he was drinking.

In essence, although some fluctuation has occurred in the 
severity of his dysthymia, the Board believes that the 
aforementioned record demonstrates that the veteran's 
dysthymia has been manifested primarily by depression, poor 
sleep, and social withdrawal.  Such symptoms were noted in 
the April 2004 VA examination report, and the examiner found 
that dysthymia did not render the appellant unable to secure 
or maintain employment.

The Board has considered the fact that the VA examiners who 
evaluated the veteran in August 1996, May 1997, and March 
1998 assigned GAF scores of 50, which is indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See Carpenter, Richard.  
However, while each examiner determined that dysthymia caused 
social withdrawal, no examiner determined that the disability 
alone, or together with alopecia areata, was resulting in 
total occupational impairment.  In fact, the August 1996 and 
March 1998 VA examiners specifically noted that the veteran 
had stopped working as a result of his rheumatoid arthritis, 
and neither examiner suggested that dysthymia had contributed 
to his inability to work.  For these reasons, the Board finds 
that the assignment of a GAF score of 50 in the reports of 
these examinations does not suggest that the veteran's 
dysthymia alone or with alopecia areata rendered him unable 
to work.

As noted above, the Board believes that the symptomatology 
noted in these reports is essentially consistent with the 
symptomatology noted in the report of his April 2004 
examination wherein the examiner determined that his 
dysthymia did not render him unemployable.

The Board has also considered the fact that the veteran was 
awarded benefits from the Social Security Administration 
(SSA) on the basis that he is unemployable.  However, the 
record reflects that the veteran was originally awarded 
benefits by that agency when he was found to be unemployable 
due to a physical disability.  There is no indication in the 
records received from SSA that he was ever found by that 
agency to be unemployable due to his service-connected 
dysthymia.

Although the veteran's contends that his service-connected 
dysthymia has rendered him unable to secure or maintain 
employment, the Board finds his contentions to be outweighed 
by the competent opinion of the April 2004 VA examiner who 
found that he was unemployable due to his rheumatoid 
arthritis, and not his service-connected dysthymia.

As noted above, service connection has also been established 
for alopecia areata, which has been evaluated as 
noncompensable.  The veteran has not asserted that this 
disability interferes with his ability to secure or maintain 
employment, and there is no competent medical evidence 
suggesting that such is the case.  The medical evidence 
reflects that this disability is primarily manifested by the 
presence of tufts of hair on his cheeks and chin, and an 
absence of hair elsewhere.  Consequently, the Board concludes 
that the preponderance of the medical evidence is against 
finding that this disability contributes to the veteran's 
inability to secure or maintain employment.

In summary, the Board finds that the preponderance of the 
credible and probative evidence demonstrates that the 
veteran's service-connected disabilities do not prevent him 
from securing and following substantially gainful employment.  
Thus, the benefit sought on appeal is denied.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


